Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: In specification, before paragraph [0019], the heading “BRIEF DESCRIPTION OF THE DRAWING” should be amended to - - BRIEF DESCRIPTION OF THE DRAWINGS - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “essentially” in claim 9 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what the difference would be between radially extending and essentially radially extending edge.
Claim 9 recites the limitation "the coolant" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the pronoun “their” in line 2.  It is difficult to determine to what claim element the pronoun refers.  Applicant could overcome this rejection by reciting the claim element each time it is to be referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-11, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US 6,189,363).
As applied to claims 9 and 10, Lai teaches a method for the production of a cooling plate from a material having thermal conductivity, said method comprising:
placing a workpiece (aluminum block 91, Fig. 5, col. 2, lines 59-62) in the form of a flat material blank with uniform material thickness into a tool (10, Fig. 3 & 4); pressing the workpiece in a first stage by an inner punch (21, Fig. 5) of the tool to form in cooperation with pin forming openings (12, Fig. 5) of the fool pins upon an effective surface swept by the coolant (bottom surface of 92 where the fins 94 are extended, Fig. 7), as the workpiece is held down by an outer punch (31, Figs. 4 & 5) of the tool, such that the pins protrude approximately perpendicular over a base area of the workpiece (Fig. 6); and pressing the workpiece In a second stage by the outer punch (31) such as to form an essentially radially extending, flat peripheral edge of reduced material thickness (99, Figs. 6 & 7) in surrounding relation to the pins, as the workpiece with the formed pins is held down by the inner punch (21) of the tool (Figs. 6 & 7).
	
	As applied to claim 11, Lai teaches the invention cited and further comprising calibrating the pins(by trimming) starting from their free ends (see Fig. 9, col. 3,lines 33-36).
 
As applied to claims 15 and 16, Lai teaches the invention cited including wherein the flat material blank (91) has a tetragonal and rectangular configurations (see Fig. 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 6,189,363) in view of Hille et al. (DE19545048A1).
As applied ton claims 17 and 18, Lai teaches the invention cited including use of aluminum block for the flat material blank of the workpiece but does not explicitly teach forming the flat material blank from rolled or pressed material (as in claim 17) or forming the flat material blank from rolled copper (as in claim 18).
However, Hille et al. teach that it is well-known in the art to form cooling plates from flat material blank in form of rolled coppers ingot (see claims 1 and 2 of attached English machined translation of Hertmut et al.).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute a rolled copper flat material blank of Hille et al. for the aluminum material blank of Lai, as a matter of simple substitution of one known element for another to obtain predictable results (see MPEP 2143, KSR, Rationale “B”) of manufacturing a cooling plate having precise tolerances and enhanced thermal conductivity considering the advantages of metal rolling process and copper thermal properties.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        07/14/2022